Case 1:19-cv-00339-JTN-SJB ECF No. 145, PageID.665 Filed 01/07/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


    UNITED STATES OF AMERICA,

          Plaintiff,
                                                                    Case No. 1:19-cv-339
    v.
                                                                    HON. JANET T. NEFF
    DANIEL I. THODY and WALTER-ELIYAH
    THODY,

          Defendants.
    ____________________________/


                          MEMORANDUM OPINION AND ORDER

         Now pending before the Court in this civil action is Defendant Daniel I. Thody’s combined

appeal and objections (ECF No. 118), to which the United States filed a response (ECF No. 120). 1

For the following reasons, the Court denies Defendant Daniel I. Thody’s appeal and objections.

         The United States initiated this action on May 1, 2019 against Daniel I. Thody and his

father, Walter-Eliyah Thody, to reduce certain federal tax liabilities to a judgment against Daniel

(Count I) and to enforce federal tax liens against property titled in Daniel’s name located in

Newaygo County, Michigan, against which Walter-Eliyah had recorded a purported security

interest for $950,000 (Count II) (Compl. [ECF No. 1] ¶¶ 7, 12 & 17-18). The United States filed

an Amended Complaint on January 28, 2020 (ECF No. 51). The appeal at bar concerns the

Magistrate Judge’s September 30, 2020 Order granting the United States’ motion to compel



1
 Defendant Daniel I. Thody also filed a Reply (ECF No. 139), which the Court did not consider
inasmuch as a reply is not authorized by this Court’s Local Rules. See W.D. Mich. LCivR 72.3.
The Court will also deny the United States’ motion for leave to file a sur-reply to the reply (ECF
No. 141).
Case 1:19-cv-00339-JTN-SJB ECF No. 145, PageID.666 Filed 01/07/21 Page 2 of 3




discovery (ECF No. 109). The objections at bar concern the Report and Recommendation entered

that same day (ECF No. 110), recommending that this Court deny Defendant Daniel I. Thody’s

motion to dismiss.

       Defendant’s appeal from the Magistrate Judge’s September 30, 2020 Order is properly

denied. This Court will reverse an order of the Magistrate Judge only where it is shown that the

decision is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); see also FED. R. CIV.

P. 72(a); W.D. Mich. LCivR 72.3(a). Defendant argues that the Magistrate Judge’s Order

compelling discovery was “inappropriate,” “if not completely moot,” where he has “fully

complied” with each interrogatory request posed by the United States (ECF No. 118 at

PageID.541). However, Defendant’s argument relies on the privilege that he previously asserted,

see ECF Nos. 91-1 and 91-2, a privilege that the Magistrate Judge determined was both waived

and lacking in merit, see ECF No. 109 at PageID.507-508. Defendant’s argument fails to

demonstrate that the Magistrate Judge’s Order is either clearly erroneous or contrary to law. The

appeal is therefore properly denied.

       Defendant’s objection to the Magistrate Judge’s September 30, 2020 Report and

Recommendation is also properly denied. An objection to a magistrate judge’s report and

recommendation must “specifically identify the portions of the proposed findings,

recommendations, or report to which objections are made and the basis for such objections.” W.D.

Mich. LCivR 72.3(b). The court reviews de novo “those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. Defendant’s objection

fails to identify any factual or legal error by the Magistrate Judge in her jurisdictional analysis,

and, for the reasons more fully stated by the United States in its response (ECF No. 120 at

PageID.556-562), the Court discerns no compelling reason to consider the new arguments



                                                 2
Case 1:19-cv-00339-JTN-SJB ECF No. 145, PageID.667 Filed 01/07/21 Page 3 of 3




Defendant includes, which were not presented to the Magistrate Judge. Accordingly, this Court

adopts the Magistrate Judge’s September 30, 2020 Report and Recommendation as the Opinion of

this Court.

       Therefore:

       IT IS HEREBY ORDERED that the United States’ Motion for Leave to File a Sur-Reply

(ECF No. 141) is DENIED.

       IT IS FURTHER ORDERED that Defendant Daniel I. Thody’s Appeal (ECF No. 118)

from the Magistrate Judge’s Order (ECF No. 109) is DENIED.

       IT IS FURTHER ORDERED that Defendant Daniel I. Thody’s Objections (ECF No.

118) are DENIED and the Report and Recommendation of the Magistrate Judge (ECF No. 110) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant Daniel I. Thody’s Motion to Dismiss (ECF

No. 96) is DENIED for the reasons stated in the Report and Recommendation.


Dated: January 7, 2021                                     /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                             3
